Citation Nr: 1419096	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied entitlement to TDIU. 

In February 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.

The Veteran's Virtual VA records and VBMS were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   During the February 2012 hearing the Veteran contended that his service connected PTSD should be evaluated at a higher level.  The Veteran's representative stated the same in the August 2011 Statement of Accredited Representative in Appealed Case.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  In particular, as noted above, the Veteran's representative has raised a claim for an increased evaluation for the service-connected PTSD.  See Bd. Hrg. Tr. at 9-10; February 2012.  On review, this claim remains pending, and the Board has accordingly referred the issue to the RO.  Nevertheless, a decision on the increased rating claim could affect the outcome of the TDIU claim before the Board; therefore, the claims are inextricably intertwined.  Thus, a remand is necessary for the RO to adjudicate these issues.  

The record reflects that the Veteran received private mental health treatment from a Dr. Bharati  See, e.g., Bd. Hrg. Tr. at 8; February 2012 and February 2010 VA examination.  The Veteran also indicated at the Board hearing that he was receiving SSA disability for physical and mental disabilities.  The claims file does not reflect that these records are currently associated with the claims file.  Accordingly, as these records may have bearing on the Veteran's claim for TDIU, the AMC must attempt to obtain the Veteran's private treatment records and SSA records upon remand.

Also, a February 2012 opinion from VA clinical psychologist Dr. D.H. notes that the Veteran is unemployable due to his PTSD and physical disabilities (orthopedic).  Service connection is not in effect for any such physical disabilities.  Dr. D.H. should be contacted and requested to provide an opinion as to whether the Veteran's PTSD alone renders him unable to secure or follow a substantially gainful occupation.  

As this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for PTSD and records of his VA care, dated since October 2010, have not been associated with the claims file.  Under the law, VA should obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any medical records that pertain to his PTSD.  The AMC must specifically request the Veteran provide information regarding Dr. Bharati, the private mental health provider he started seeing in approximately 2001.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since October 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

3. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

4.  Thereafter, contact VA clinical psychologist Dr. D.H.  In regard to a February 2012 opinion in which Dr. D.H. notes that the Veteran is unemployable due to his service-connected PTSD and nonservice-connected physical disabilities (orthopedic), Dr. D.H. is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's PTSD alone renders him unable to secure or follow a substantially gainful occupation.  

If Dr. D.H. is no longer available, then arrangements should be made for this opinion request to be addressed by another appropriate examiner. 

5. Review the claims file to ensure that all of the foregoing development has been completed.  Thereafter, readjudicate the claim on appeal for entitlement to a TDIU rating, including determining whether referral for extraschedular consideration is appropriate.  If the benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



